DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/05/2021 and 02/25/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rankilor U.S. Patent No. 5,761,022 (hereinafter “Rankilor”).
Regarding claim 8, Rankilor teaches an electrostatic elimination component (refer to claim 1) comprising: an electrostatic eliminator (i.e. pad 11)(fig.1)(refer also to claim 1) constituted from a conductive resin (refer to claim 15) with a surface resistance value in a range of 102 Ω or more and less than 1011 Ω (refer to claim 1); and a specific portion (refer to col. 6 lines 58-62) constituted from a conductive material (refer to col. 6 lines 58-62)(the conductive material is the metal of the vehicle) with a surface resistance value that is less than the surface resistance value of the electrostatic eliminator (refer to col. 6 lines 58-62)(metal has a lower surface resistance value than the electrostatic eliminator claimed in claim 1 of Rankilor).
Regarding claim 9, Rankilor teaches the electrostatic elimination component according to claim 8, wherein the electrostatic eliminator is in a shape of a tape (refer to col. 3 line 65 to col. 4 line 5)(refer also to claims 5-10) and with an adhesive (refer to col. 3 line 65 to col. 4 line 5)(refer also to claims 5-10) provided on at least a part of a surface of the electrostatic eliminator (refer to col. 3 line 65 to col. 4 line 5)(refer also to claims 5-10), the surface facing a surface of the specific portion (refer to col. 3 line 65 to col. 4 line 5)(refer also to claims 5-10).
Regarding claim 12, Rankilor teaches the electrostatic elimination component according to claim 8, wherein the electrostatic eliminator directly contacts the specific portion or is joined to the specific portion via the conductive material (refer to col. 6 lines 58-62)(refer also to figures 1-3 and 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankilor as applied to claim 8 above, and further in view of Tanahashi et al. U.S. Patent Application 2016/0288844 (hereinafter “Tanahashi”).
Regarding claim 1, Rankilor teaches a vehicle (refer to fig.11)(refer also to col. 6 lines 58-62) comprising: a vehicle body (i.e. vehicle body in the figure below)(fig.11) configured to be retained in a state of being insulated from a road surface (implicit)(the rubber tires insulate the vehicle body from the road surface) and to be positively charged by static electricity due to external factors including traveling (implicit)(air moving by the vehicle imparts a positively charged static electricity to the vehicle); and an electrostatic eliminator (i.e. pad 11)(fig.11) and a specific portion (refer to location of pads 11)(fig.11), wherein: the specific portion is constituted from a conductive material (refer to col. 6 lines 58-62)(the conductive material is the metal of the vehicle) with a surface resistance value that is less than a surface resistance value of the electrostatic eliminator (refer to col. 6 lines 58-62)(metal has a lower surface resistance value than the electrostatic eliminator claimed in claim 1 of Rankilor); and the electrostatic eliminator is constituted from a conductive resin (refer to claim 15) with a surface resistance value in a range of 102 Ω or more and less than 1011 Ω (refer to claim 1), however Rankilor does not teach wherein the electrostatic eliminator reduces a positive charge of the specific portion or that charges the specific portion with a negative charge, the specific portion being defined as a portion to be positively charged at which a positively charged air flow that flows around the vehicle body during travel starts to vary from a flow along a surface of the positively charged vehicle body to a flow separated from the surface. However, Tanahashi teaches wherein the electrostatic eliminator reduces a positive charge of the specific portion or that charges the specific portion with a negative charge (refer to abstract), the specific portion being defined as a portion to be positively charged at which a positively charged air flow that flows around the vehicle body during travel starts to vary from a flow along a surface of the positively charged vehicle body to a flow separated from the surface (refer to [0029]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Rankilor to include the electrostatic eliminators at the separation points of Tanahashi to provide the advantage of improving airflow around the vehicle, thereby improving the performance and stability of the vehicle (refer to Takahashi [0016]).
    PNG
    media_image1.png
    135
    625
    media_image1.png
    Greyscale

Regarding claim 2, Rankilor and Tanahashi teach the vehicle according to claim 1, wherein the electrostatic eliminator is in a shape of a tape (refer to Rankilor col. 3 line 65 to col. 4 line 5)(refer also to Rankilor claims 5-10) and with an adhesive (refer to Rankilor col. 3 line 65 to col. 4 line 5)(refer also to Rankilor claims 5-10) provided on at least a part of a surface of the electrostatic eliminator (refer to Rankilor col. 3 line 65 to col. 4 line 5)(refer also to Rankilor claims 5-10), the surface facing a surface of the specific portion (refer to Rankilor col. 3 line 65 to col. 4 line 5)(refer also to Rankilor claims 5-10).
Regarding claim 3, Rankilor and Tanahashi teach the vehicle according to claim 1, wherein the electrostatic eliminator is in a shape of a coating film integrated with the specific portion (Refer to Tanahashi [0032]).
Regarding claim 4, Rankilor and Tanahashi teach the vehicle according to claim 1, wherein the conductive resin is at least one resin selected from the group consisting of fluorine resin, polyester, polyethylene terephthalate, polyvinyl chloride, polypropylene, and a combination of the fluorine resin, the polyester, the polyethylene terephthalate, the polyvinyl chloride, and the polypropylene (refer to Rankilor claim 15)(refer also to Tanahashi [0031]).
Regarding claim 6, Rankilor and Tanahashi teach the vehicle according to claim 1, wherein the specific portion is a wheel nut, a wheel nut cover, a radiator, an engine, a transmission, a differential, or an exhaust pipe (refer to Tanahashi [0025]).
Regarding claim 7, Rankilor and Tanahashi teach the vehicle according to claim 1, wherein the electrostatic eliminator directly contacts the specific portion or is joined to the specific portion via the conductive material (refer to col. 6 lines 58-62)(refer also to figures 1-3 and 11).
Regarding claim 10, Rankilor teaches the electrostatic elimination component according to claim 8, however Rankilor does not teach wherein the electrostatic eliminator is in a shape of a coating film integrated with the specific portion. However, Tanahashi teaches wherein the electrostatic eliminator is in a shape of a coating film integrated with the specific portion (refer to [0032]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Rankilor to include the coating film of Tanahashi to provide the advantage of preventing disfigurement of the vehicle (refer to Tanahashi [0032]).
Regarding claim 11, Rankilor teaches the electrostatic elimination component according to claim 8, however Rankilor does not teach wherein the specific portion is a wheel nut, a wheel nut cover, a radiator, an engine, a transmission, a differential, or an exhaust pipe. However, Tanahashi teaches wherein the specific portion is a wheel nut, a wheel nut cover, a radiator, an engine, a transmission, a differential, or an exhaust pipe (refer to Tanahashi [0025]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Rankilor to include the specific portion of Tanahashi to provide the advantage of dissipating static electricity in parts of a vehicle which would accumulate excess static electricity due to moving fluid such as air, exhaust, etc. or moving parts.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankilor and Tanahashi as applied to claim 4 above, and further in view of Nagashima Japanese Patent Document JP 4228377 B2 (hereinafter “Nagashima”).
Regarding claim 5, Rankilor and Tanahashi teach the vehicle according to claim 4, however they do not teach wherein the conductive resin is a conductive fluorine resin. However, Nagashima teaches wherein the conductive resin is a conductive fluorine resin (refer to [0001], [0024], and [0025]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Rankilor and Tanahashi to include the conductive resin of Nagashima to provide the advantage of using a resin with high heat resistance and corrosion resistance so that it can be used in any location in the vehicle (refer to Nagashima [0085])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839